Citation Nr: 0531125	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
respiratory disability, including tracheobronchitis, chronic 
obstructive pulmonary disease (COPD), or bronchiectasis, due 
to exposure to mustard gas in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2005, the appellant and his 
wife appeared and testified at a hearing held at the RO 
before the undersigned.  A transcript of that hearing is of 
record.  

At the present time, service connection has been established 
for post-traumatic stress disorder, rated 70 percent 
disabling; for bilateral hearing loss, rated 40 percent 
disabling; for a right ankle disability, rated 20 percent 
disabling; and for tinnitus, rated 10 percent disabling.  The 
service-connected disabilities are rated 90 percent 
disabling, in combination, and a total disability rating 
based upon individual unemployability is also in effect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

One of the essential questions presented by the present 
appeal is whether or not the appellant was ever exposed to 
mustard gas in service, as he has contended.  It is the 
appellant's contention that he was exposed to mustard gas 
during secret tests conducted from November 20 to November 
26, 1948, following his completion of basic combat training 
at Parris Island, South Carolina.  The appellant's 
description of these incidents strongly resembles the 
traditional tear gas test accorded to military trainees.  
Moreover, the evidence indicates that the secret testing of 
military personnel involving their exposure to mustard gas, 
such as the appellant has described, occurred only during 
World War II and, thus, had ceased before he entered military 
service in September 1948.  See 57 Fed. Reg. 33875-77 
(July 31, 1992).  The possibility exists that the appellant 
has been the victim of a hoax perpetrated on him by several 
of his service comrades.  

In June 2005, the appellant submitted new evidence (with a 
waiver) in the form of a written statement from his VA 
pulmonary doctor who clarified that her previous opinion that 
the appellant's lung disabilities are the result of exposure 
to mustard gas was based upon the patient's own account of 
his heavy exposure to mustard gas in service, rather than 
upon any particular or unique clinical finding indicative of 
prior mustard gas exposure.  

In this connection, the Board would also point out the 
following statement of the official VA policy with regard to 
the presumption of service connection for certain 
disabilities in veterans exposed to mustard gas, currently 
found at 38 C.F.R. § 3.316:  "The presumption does not work 
in reverse, however....There is no basis for a presumption of 
in-service exposure to mustard gas or Lewisite based solely 
on the presence of any of the conditions specified in this 
regulation, however, because medical science recognizes other 
plausible causes for all of them."  59 Fed. Reg. 42497-98 
(August 18, 1994).  

Entitlement to service connection for a lung condition due to 
exposure in service to mustard gas has been previously denied 
by an administratively final rating action dated in October 
1994.  The February 2002 rating action, which is the basis 
for the present appeal, noted the prior denial but denied the 
claim on a de novo basis without ever determining whether new 
and material evidence had been submitted in order to reopen 
that claim.  The Board has a legal duty to consider the new 
and material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed. Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  

In the present case, the appellant has never been given the 
legal criteria governing the reopening of an old claim based 
upon the receipt of new and material evidence.  A Remand for 
this purpose and to clarify the present procedural posture of 
this appeal is therefore appropriate.  Since the current 
attempt to reopen this claim was filed in December 2000, the 
criteria for new and material evidence set forth in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) are controlling.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This letter should also 
inform the appellant of the controlling 
legal criteria concerning new and 
material evidence as set forth in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and at 38 C.F.R. § 3.156(a) prior 
to August 29, 2001.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
determine if new and material evidence 
has been submitted to reopen the 
previously denied claim seeking service 
connection for respiratory disability, 
including tracheobronchitis, COPD, or 
bronchiectasis, due to exposure to 
mustard gas in service.  Only if the 
claim is reopened should the AMC or the 
RO readjudicate the claim on a de novo 
basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

